Plaintiff in error was informed against and convicted of having in his possession intoxicating liquors with the intention of selling the same in violation of the prohibition law.
Upon his trial the jury found him guilty, and assessed his punishment at confinement in the county jail for thirty days, and that he pay a fine of fifty dollars.
No brief has been filed, nor oral argument made on behalf of the defendant. The Attorney General has filed a motion to affirm for failure to prosecute the appeal. From an examination of the record, our conclusion is that this appeal was taken purely for delay, as there is not the semblance of merit in the errors assigned. The judgment of the county court of Pittsburg county is therefore affirmed. Mandate forthwith.